Citation Nr: 1144462	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant was a member of the US Naval Reserves from May 14, 1970, to April 19, 1971.  He served on active duty for training from August 9 to August 22, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied the claim to reopen a claim for service connection for a psychiatric disability, which was originally denied in an unappealed rating decision issued in October 2002.  Subsequently, in September 2009, the RO determined that new and material evidence had been submitted to reopen the claim; however, after de novo review, the RO denied the claim on the merits.

The Board will address the claim on a de novo basis because additional pertinent service records were received after the unappealed rating decision in October 2002.  See 38 C.F.R. § 3.156 (2011).  


FINDINGS OF FACT

1.  The appellant was a member of the US Naval Reserves from May 1970 to April 1971.

2.  The appellant did not serve on active duty and his bipolar disorder was not present during his period of active duty for training in August 1970 and is not etiologically related to the period of active duty for training.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.6 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board will accordingly proceed with adjudication of the issue on appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2011).  Active service includes (1) active duty, (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2011); 38 C.F.R. § 3.6(a)(2011).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Analysis

The evidence reflects that the appellant served in the US Naval Reserves from May 1970 to April 1971.  He had one period of active duty for training.  It was from August 9 to August 22, 1970.  While in the Reserves, he had a psychotic break in October 1970.  He was hospitalized from October to December 1970, and he was administratively discharged from the Reserves in April 1971 because he was determined to be unfit for retention due to his psychiatric disability.  The appellant has not contended and there is no evidence indicating that he was serving on active duty or active duty for training at the time of his psychotic break.  In addition, the appellant has not contended and the record does not suggest that his psychiatric disability is in any way related to the period of active duty for training.  

It has been urged that the appellant completed his last drill the day prior to his hospitalization for a psychotic break in October 1970; however, service connection may not be granted for a disease incurred or aggravated during inactive duty.  There is no evidence indicating that the appellant's psychiatric disability is related to an injury as opposed to a disease.  

In sum, the pertinent facts in this case are not in dispute and the law is dispositive.  Therefore, the claim must be denied because it is without legal merit.


ORDER

Entitlement to service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


